Citation Nr: 9931844	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-46 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the residuals of a T11 compression fracture.

2.  The propriety of the initial 10 percent rating assigned 
for the residuals of a right shoulder injury.

3.  The propriety of the initial 10 percent rating assigned 
for the residuals of a left hip injury.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1991 to October 1995.

In December 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, granted the 
veteran's claims for service connection for:  residuals of a 
compression fracture of T11 (rated as 10 percent disabling); 
for residuals of a right shoulder injury (also rated as 10 
percent disabling); and for a left hip disorder (rated as 
noncompensable, i.e., 0 percent disabling).  The RO 
deferred-until after examining the veteran-consideration of 
additional claims for service connection for residuals of a 
left shoulder injury and for tardy palsy of the left ulna.  
In May 1996, after conducting the examination, the RO also 
granted service connection for the left shoulder and left 
ulna disabilities (and assigned 10 percent ratings for each).  
The veteran appealed to the Board of Veterans' Appeals 
(Board)-contesting the propriety of the initial ratings 
assigned for the T11 fracture and the right shoulder and left 
hip injuries.  He indicated in a written statement (on VA 
Form 9, Appeal to the Board) received in October 1996 that he 
did not want to appeal the initial 10 percent rating assigned 
for his left shoulder disability, and that he would be 
satisfied if he obtained a 20 percent rating for his left 
ulna disability, which the RO subsequently granted in April 
1999 after considering more medical evidence.  Also in that 
decision, the RO increased the rating for the left hip 
disorder from the noncompensable level (of 0 percent) to 10 
percent, while confirming the initial ratings assigned for 
the remaining disabilities involving the T11 fracture and 
shoulder injuries.  Therefore, there are only 3 claims on 
appeal, and they involve the propriety of the initial ratings 
assigned for the T11 fracture and the right shoulder and left 
hip injuries.  See 38 C.F.R. § 20.200 (1999); see also 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (the veteran is 
presumed to be seeking the maximum possible rating for a 
disability at issue unless he expressly indicates otherwise).


Although styled as increased rating (IR) claims by the RO, 
the Board has recharacterized the issues on appeal as 
involving the propriety of the initial evaluations assigned 
in light of the important distinction noted by the 
United States Court of Appeals for Veterans Claims (Court)-
formerly, the United States Court of Veterans Appeals-in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran now resides in Lake City, South Carolina, and the 
RO in Columbia, South Carolina, forwarded his appeal to the 
Board.


FINDINGS OF FACT

1.  Since service, the veteran has experienced pain and 
painful motion in his mid and low back due to the T11 
fracture that he sustained in a parachute training exercise 
while on active duty; he also has a demonstrable deformity of 
this vertebral body; there is no medical evidence indicating 
that he has sciatic neuropathy or radiculopathy as a residual 
of the trauma, and he has maintained essentially normal 
overall range of motion in his spine, on forward flexion, 
lateral flexion, and rotation, with no more than moderate 
limitation of motion on backward extension.

2.  Since service, the veteran has experienced chronic pain 
(tendinitis) and painful motion in his right shoulder as a 
residual of the parachuting injury he sustained while on 
active duty; he also has experienced occasional dislocations 
(subluxations) of the shoulder; there is no medical evidence 
of weakness in this extremity, and he has essentially normal 
range of motion in all directions.

3.  Since service, the veteran has experienced chronic pain 
and painful motion in his left hip as a residual of the 
parachuting injury he sustained while on active duty; he has 
maintained essentially normal range of motion in the hip, and 
there is no medical evidence of any sort of neurological 
impairment, or weakness, atrophy, additional functional loss 
associated therewith.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for the T11 
fracture residuals, effective from October 7, 1995, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5291 (1999).

2.  The criteria for an initial 20 percent rating for the 
right shoulder disability, effective from October 7, 1995, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (1999).

3.  As the assignment of an initial 10 percent rating for the 
left hip disability was appropriate, the criteria for a 
higher rating have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5251, 5252 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During service, in February 1994, the veteran sustained a 
compression fracture of his eleventh thoracic vertebra (T11) 
in a parachute training exercise as a member of an airborne 
division.  He also sustained injuries to his right shoulder 
and left hip.  He received treatment on various occasions 
after the incident for complaints of chronic pain (including 
due to tendonitis/tenderness), limitation of motion (LOM), 
instability/laxity, and crepitus (described as a "clicking 
and popping sensation").  Eventually, in April 1995, after 
his pain persisted, with only minimal improvement, he 
underwent an examination by an army medical evaluation board 
(MEBD), which determined that he should be referred to a 
physical evaluation board (PEB) for possible discharge from 
the military because he did not meet retention standards.  
The PEB concurred, and he was medically discharged from the 
military, with severance pay, in October 1995.

The veteran alleges that, when granting service connection, 
the RO did not assign sufficient ratings for his 
disabilities, given the severity of his symptoms, which are 
essentially the same for all of the conditions at issue 
(pain/painful motion, limitation of motion, and 
instability/laxity/weakness).  He also claims that 
his symptoms are most prevalent during prolonged physical 
activity of any sort (especially recreational); that he lost 
his job at Coachman Industries in Merlin, Oregon, because of 
the severity of his disabilities; and that his doctors have 
told him that he eventually (in about 15-20 years) will have 
to undergo surgery to replace his right shoulder and left hip 
with prostheses.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for higher ratings for his T11 fracture and right 
shoulder and left hip injuries are plausible and, therefore, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Claims, as here, that service-connected disabilities are more 
severe than presently rated are well grounded where the 
veteran alleges that higher ratings are justified due to the 
severity of his conditions.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  When a veteran submits well-grounded 
claims, the VA must assist him in developing the facts 
pertinent to his claims.  Id.  The Board is satisfied that 
all relevant evidence has been obtained concerning the claims 
at issue and that no further assistance to the veteran is 
required to comply with the "duty to assist."  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)-that the current level of disability is of primary 
importance when assessing an increased rating claim-applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
ratings for his T11 fracture and right shoulder and left hip 
injuries, the Francisco holding does not apply; rather, the 
VA must assess his level of disability from the date of 
his initial application for service connection and determine 
whether his level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial ratings, or include a discussion of 
whether a "staged rating" would be appropriate in this 
instance.  However, the Board does not consider it necessary 
to remand this case to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) addressing these concerns.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various times during the course of the appeal.  
When service connection was established for the T11 fracture 
and the right shoulder and left hip injuries in December 
1995, and the respective ratings assigned, the RO based its 
decision on all of the evidence available at that time.  
On all subsequent occasions that the RO considered additional 
evidence, including in January 1997 and more recently, in 
April 1999, when it increased the rating for the left hip 
disability and confirmed the initial ratings for the 
T11 fracture and right shoulder disability, the RO thereafter 
issued an appropriate SSOC discussing the evidence considered 
in its decision, the findings pertaining to it, and the 
applicable laws, regulations, and Court precedent.  Thus, the 
RO effectively considered the appropriateness of the initial 
ratings that it assigned under the applicable rating criteria 
in conjunction with the submission of the additional evidence 
at the various times during the pendency of the appeal.  The 
Board considers that to have been tantamount to a 
determination of whether "staged ratings" were appropriate; 
consequently, the Board finds that remanding this appeal 
would not be productive, as it would not produce a markedly 
different analysis on the RO's part, or give rise to markedly 
different arguments on the veteran's part.  Therefore, the 
Board will proceed with the adjudication of his claims since 
he will not be prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

I.  Residuals of the T11 Compression Fracture

The fracture residuals are rated primarily under 38 C.F.R. 
§ 4.71a, Code 5285.  Under this code, a 60 percent rating is 
warranted if there is no involvement of the spinal cord, but 
the veteran has abnormal mobility requiring the use of a neck 
brace (jury mast).  In other such cases, the residuals are 
rated on the basis of definite limitation of motion or muscle 
spasm, adding 10 percent if there is demonstrable deformity 
of the vertebral body.  A 100 percent rating is warranted if 
there is involvement of the spinal cord and the veteran is 
bedridden or requires long leg braces.  He also should be 
considered for special monthly compensation (SMC).  When 
there is lesser involvement of the spinal cord, the residuals 
should be rated on the basis of limited motion and/or nerve 
paralysis.  When evaluating the residuals on the basis of 
limited motion and/or ankylosis, ratings should not be 
assigned for more than one segment of the spine by reason of 
involvement of only the first or last vertebra of an adjacent 
segment.  Id.

There is no indication in any of the medical evidence of 
record that the veteran sustained damage to his spinal cord 
in the parachuting accident during service.  Therefore, he 
automatically is not entitled to a rating higher than 60 
percent under Code 5285 because this is a prerequisite for a 
rating above this level.  Moreover, since his injury did not 
involve damage to his spinal cord, the residuals of the T11 
vertebra fracture must be rated on the basis of whether he 
has abnormal mobility requiring the use of a neck brace (jury 
mast) or on the basis of the extent of his limitation of 
motion or muscle spasm, adding 10 percent if there is 
evidence of demonstrable deformity of the vertebral body.

There is no indication that the veteran uses or requires a 
brace to support any segment of his spine, including the 
eleventh thoracic vertebra (T11), so he clearly is not 
entitled to a higher rating on this basis.  Also, a VA 
neurological physician who examined him in April 1996 
indicated that he had "full" range of motion in his neck 
(i.e., in the cervical segment of his spine)-in all 
directions-and that he also had "full" range of motion in 
his low back (i.e., the lumbar segment of his spine).  
Furthermore, a VA orthopedic physician who examined him that 
same month indicated that he was able to flex forward and 
reach his feet, again suggesting that he had full range of 
motion in his low back, although the examiner also indicated 
there was "some loss of motion" in his neck-while not 
specifying the exact extent of it.  Nevertheless, the reports 
of more recent VA orthopedic and neurological examinations 
contain similarly unremarkable clinical findings concerning 
the range of motion in his spine.  Of particular note, during 
a June 1997 VA orthopedic examination, he again was able to 
flex forward to 95 degrees and reach the lower portion of his 
tibia (leg).  Also, backward extension was to 25 degrees, 
and lateral flexion and rotation (to the right and left 
sides, respectively) were both to 40 degrees.  During a July 
1997 VA neurological examination, he had "full" range of 
motion in his neck (the cervical segment of his spine) 
in all of the directions tested.

VA rates the severity of the limitation of motion in a 
veteran's spine-regardless of whether it is affecting the 
cervical, thoracic (dorsal), or lumbar segment-on the basis 
of whether it is "slight, moderate, or severe."  According 
to 38 C.F.R. § 4.71a, Code 5291, both "moderate" and 
"severe" limitation of motion of the thoracic (dorsal) 
segment of the spine warrant a 10 percent rating, and this is 
the maximum rating that can be assigned under this code.  
However, according to Code 5292, "slight" limitation of 
motion of the lumbar segment of the spine warrants a 
10 percent rating, "moderate" limitation of motion a 
20 percent rating, and "severe" limitation of motion a 40 
percent rating.  "Slight" limitation of motion of the 
cervical segment of the spine also warrants a 10 percent 
rating under Code 5290, and "moderate" limitation of motion 
a 20 percent rating, whereas "severe" limitation of motion 
warrants a 30 percent rating.  But, based on the results of 
the range of motion studies that the veteran underwent during 
the 1996 and 1997 VA orthopedic and neurological 
examinations, he is not entitled to a rating higher than 
10 percent because he has completely normal (i.e., "full") 
range of motion in most directions (forward flexion, lateral 
flexion, and rotation), and no more than "moderate" 
limitation of motion in the rare instances (such as backward 
extension) when range of motion is less than normal.  
However, even acknowledging his "moderate" limitation of 
motion on backward extension is not sufficient to warrant 
a rating higher than 10 percent under Code 5291 because this 
code clearly states that "moderate"-and even "severe"-
limitation of motion of the thoracic (dorsal) segment of the 
spine does not warrant a higher rating.  The Board further 
notes that Code 5291 is the most relevant code governing the 
overall severity of his limitation of motion because he 
sustained a fracture of a thoracic (dorsal) vertebra-
specifically T11-as opposed to a cervical or lumbar 
vertebra, which, if that were the case, might necessitate 
more consideration of Codes 5290 and 5292, respectively.

Also when determining the severity of musculoskeletal 
disabilities such as the one at issue, VA must take into 
account the extent of any additional functional impairment 
that is attributable to pain/painful motion, weakness, excess 
fatigability, and/or incoordination, assuming these factors 
are not already contemplated by the governing rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

Records show that the veteran received treatment in a VA 
outpatient clinic in September 1996 for, among others, 
complaints of diffuse pain in his back.  Records also show 
that the VA orthopedic physician who examined him in 
June 1997 objectively confirmed that he experiences a 
"moderate" degree of pain and painful motion in his mid and 
low back areas due to a chronic muscular strain superimposed 
on some post-traumatic instability from a "very mild" 
kyphos deformity at T11.  This was evident on X-rays taken of 
his spine during that evaluation.  Therefore, pursuant to 
Code 5285, he is entitled to an additional 10 percent for the 
residuals of the T11 fracture (which, in turn, raises his 
rating to 20 percent) because of the clinical confirmation of 
a "demonstrable deformity of [a] vertebral body."  He is 
not, however, entitled to compensation benefits at a level 
higher than 20 percent, even pursuant to DeLuca, because the 
VA examiner did not indicate that he actually has additional 
functional impairment due to his pain and painful motion, or 
due to any of the other factors that were discussed in 
DeLuca.  The same is true of the VA physicians who have 
examined him on other occasions since his discharge from the 
military.  Pain and painful motion, alone, are not sufficient 
to increase the rating for a disability unless there is 
objective clinical evidence of additional functional 
impairment attributable to the pain and painful motion.  
There is no such evidence in this case.

Lastly, there is no medical evidence indicating the veteran 
is entitled to a higher rating under any other potentially 
applicable diagnostic code.  There was no X-ray evidence of 
arthritis of the spine during the June 1997 VA orthopedic 
examination, despite his contentions to the contrary, so the 
provisions of Codes 5003-5010 do not apply.  There also has 
not been any indication that he has neurological impairment 
(e.g., radiculopathy, sciatic neuropathy, etc.) that is 
specifically due to the T11 fracture in service (aside from 
the ulnar palsy that he already is receiving compensation for 
at the 20 percent level), so the provisions of Code 5293, 
for intervertebral disc syndrome, do not apply.  In fact, the 
VA neurological physician who examined him in April 1996 
specifically indicated in the diagnosis that there was "no 
evidence of thoracic outlet syndrome or cervical 
spondylosis," and the VA orthopedic physician who later 
examined him in June 1997 indicated in his diagnostic 
assessment that the "lumbar nerve roots are okay."  
Moreover, since he has "full" range of motion in most 
directions of his spine (forward flexion, lateral flexion, 
and rotation), and no more than "moderate" limitation of 
motion on backward extension, he clearly does not have 
ankylosis of his spine-meaning complete bony fixation of it 
in either a favorable or unfavorable position-so the 
provisions of Codes 5286 and 5288 do not apply.

For the aforementioned reasons, the Board finds that the 
overall severity of the T11 fracture residuals is most 
commensurate with a 20 percent rating, and has been since 
service.  Therefore, this is the rating that must be 
assigned.  38 C.F.R. § 4.7.  Since the 20 percent rating 
represents the maximum level of disability since service, 
there is no basis for assigning a "staged rating" pursuant 
to Fenderson.  The preponderance of the evidence is against a 
rating higher than 20 percent, so the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

II.  Residuals of the Right Shoulder Injury

The veteran's right shoulder disability is rated under Code 
5203 for impairment of the clavicle or scapula.  Under this 
code, a 10 percent rating is warranted if there is malunion 
of the clavicle/scapula, or nonunion without loose movement.  
A 20 percent rating requires nonunion with loose movement, or 
dislocation.  These disabilities also may be rated on the 
basis of impairment of function of the contiguous joint.  Id.

X-rays taken of the veteran's right shoulder during the June 
1997 VA orthopedic examination were completely negative for 
signs of a bony, articular or soft tissue abnormality.  Also, 
he had normal functioning of the rotator cuff in this 
shoulder, as he did during the earlier VA orthopedic 
examination in April 1996, when that examiner further 
indicated that the acromioclavicular joint (ACJ) had good 
alignment and was not tender.  There also was no evidence of 
tenderness in the other areas of this shoulder.

As to range of motion in the right shoulder, it was 
completely "normal" in all of the directions tested during 
the April 1996 VA orthopedic examination.  Forward elevation 
(flexion) and abduction were both to 180 degrees; 
internal rotation was to 95 degrees; and external rotation, 
with the arm abducted, was to 90 degrees.  Very similar 
findings were noted during the more recent VA orthopedic 
examination in June 1997, as he continued to have "full" 
range of motion in his right shoulder.  Forward elevation 
(flexion) and abduction again were both to 180 degrees; 
internal rotation was to 70 degrees; and external rotation 
was to 90 degrees.  All are completely within normal limits 
or very nearly so.  See 38 C.F.R. § 4.71, Plate I, for an 
explanation of the standard ranges of motion in the shoulder.  
Consequently, he clearly is not entitled to a rating higher 
than 10 percent on the basis of the extent of his range of 
motion because, for a 20 percent rating under Code 5201 
(regardless of whether this is his major/minor extremity), 
range of motion would have to be limited to the shoulder 
level, and he can extend his right arm well beyond this point 
in all directions.

During the June 1997 VA orthopedic examination, however, the 
evaluating physician observed that the veteran experiences 
chronic pain ("tendinitis") and instability 
("subluxations") in his right shoulder.  The examiner also 
observed that the veteran had "guarding" of the movements 
of this shoulder due to the pain.  Therefore, pursuant to 
Code 5202 (and DeLuca), he is entitled to a 20 percent rating 
because of the recurrent dislocation at the scapulohumeral 
joint.  He is not entitled to a rating higher than 20 percent 
under this code because the VA examiner described the 
dislocations as infrequent ("occasional"), as opposed to 
frequent, and since the "guarding" was limited to the 
shoulder level, as opposed to all of the arm movements.  
There also is no medical evidence of "other" impairment of 
the humerus that might otherwise entitle him to a higher 
rating under Code 5202, such as malunion with moderate/marked 
deformity, fibrous union, nonunion (false flail joint), or 
loss of the head (flail shoulder).

The veteran also is not shown to be entitled to a rating 
higher than 20 percent under any other diagnostic code.  
Because of the extent of his range of motion, he clearly does 
not have ankylosis (either favorable/unfavorable) of the 
scapula and humerus, so the provisions of Code 5200 do not 
apply.  Furthermore, according to the results of the 1996 and 
1997 VA orthopedic and neurological examinations, as well as 
the records of the treatment that he received in the VA 
outpatient clinic in September 1996, he does not have any 
signs of sensory impairment in his right upper extremity, 
including the shoulder, or decreased strength (i.e., 
weakness), atrophy, fasciculation, etc., which might entitle 
him to a rating higher than 20 percent under DeLuca.  It is 
important to bear in mind that he already is receiving 
compensation for the neurological impairment (i.e., ulnar 
palsy) in his left upper extremity caused by the parachuting 
injury in service; there is no medical indication of similar 
impairment in his right upper extremity that might warrant 
equal consideration, and it is his right shoulder, and not 
his left shoulder, that is at issue in his current appeal.

For the aforementioned reasons, the Board finds that the 
overall severity of the right shoulder disability is most 
commensurate with a 20 percent rating, and has been since 
service.  Therefore, this is the rating that must be 
assigned.  38 C.F.R. § 4.7.  Since the 20 percent rating 
represents the maximum level of disability since service, 
there is no basis for assigning a "staged rating" pursuant 
to Fenderson.  The preponderance of the evidence is against a 
rating higher than 20 percent, so the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

III.  Residuals of the Left Hip Injury

The veteran's left hip disability is rated under Code 5020, 
analogous to synovitis.  See 38 C.F.R. § 4.20 (when an 
unlisted condition is encountered, it will be permissible to 
rate it under a closely related disease/injury in which, not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous).  Synovitis, in 
turn, is rated as degenerative arthritis under Code 5003 
on the basis of limitation of motion for the specific 
joint(s) involved-here, Code 5251 governing extension of the 
hip and thigh, and Code 5252 governing flexion of the hip and 
thigh.  The limitation of motion must be objectively 
confirmed by clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by the limitation of 
motion, to be combined, not added, under Code 5003.  In the 
absence of clinical evidence of limitation of motion, a 10 
percent rating should be assigned with X-ray evidence of 
involvement of 2/more major joints or 2/more minor joint 
groups, and a 20 percent rating with X-ray evidence of 
involvement of 2/more major joints or 2/more minor joint 
groups, with occasional incapacitating exacerbations.  Id.

The VA orthopedic physician who examined the veteran in June 
1997 indicated that he had range of motion in his left hip 
from 0 degrees of extension to 135 degrees of flexion, which 
is essentially "normal" range of motion in the hip.  
See 38 C.F.R. § 4.71, Plate II.  This far exceeds the 
requirements for even the minimum compensable rating of 10 
percent under Code 5251, which requires that extension be 
limited to 5 degrees, or under Code 5252, which requires that 
flexion be limited to 45 degrees.  Also, the VA examiner 
indicated that X-rays of the veteran's hip (and pelvis) were 
essentially unremarkable, except for signs of a small 
enchondroma/cyst at the neck of the femur; they were 
otherwise negative.  Therefore, although there is clinical 
confirmation that he experiences pain and painful motion in 
this hip due to tendinitis and a muscular strain-as was 
objectively evident when seen in the VA outpatient clinic in 
September 1996, and when examined by VA orthopedic and 
neurological physicians during 1996 and 1997-his current 
10 percent rating, under Codes 5003 and 5020, takes these 
symptoms into account and compensates him accordingly.  These 
codes specifically indicate, however, that pain and painful 
motion, absent clinical evidence of additional functional 
loss due to limitation of motion associated therewith, are to 
be rated at the minimum compensable level of 10 percent, 
which is the rating that the veteran currently has.  Thus, to 
be entitled to a rating higher than 10 percent, he must 
satisfy the criteria of another diagnostic code or, in this 
instance, the requirements of DeLuca.  For the following 
reasons, the Board finds that he does not; consequently, he 
is not entitled to a higher rating.

Since he has essentially normal range of motion in his hip, 
the veteran is not entitled to a rating higher than 10 
percent under Code 5250 (for ankylosis), or under Code 5253 
(for impairment of the thigh, including limitation of 
abduction, adduction, or rotation).  It is significant in 
this latter regard that the VA orthopedic physician who 
examined the veteran in June 1997, who observed that he had 
normal range of motion on extension and flexion of his hip, 
also indicated that abduction and rotation of the hip were 
"normal" as well.  There also is no clinical indication 
that the veteran is entitled to a rating higher than 10 
percent under Code 5254 (for a flail hip joint) of Code 5255 
(for impairment of his femur).

Also, the VA neurological physician who examined the veteran 
in April 1996 indicated that he has normal strength (i.e., no 
weakness) in his left lower extremity.  There also were no 
indications of atrophy, fasciculation, or neurologic 
impairment, and he was able to walk on his heels and toes 
without difficulty.  Although the VA orthopedic physician who 
examined the veteran that same month observed some 
"limping" on the left leg, which he attributed to pain in 
his groin, he was able to walk on his heels and toes, 
nonetheless.  Moreover, when examined more recently in June 
1997 by that same VA orthopedic physician, there were no 
signs of "limping," and he, again, was able to perform a 
satisfactory heel and toe walking maneuver, with no 
indications of weakness/decreased strength in this extremity.  
Therefore, there is no plausible basis for assigning a rating 
higher than 10 percent for any of the factors (weakness, 
excess fatigability, incoordination, etc.) that were 
discussed by the Court in DeLuca.

Since the overall severity of the left hip disability is most 
commensurate with a 10 percent rating, and has been since 
service, this is the rating that must be assigned.  38 C.F.R. 
§ 4.7.  Since the 10 percent rating represents the maximum 
level of disability since service, there is no basis for 
assigning a "staged rating" pursuant to Fenderson.  The 
preponderance of the evidence is against a rating higher than 
10 percent, so the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

IV.  Conclusion

The above determinations are based on application of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected 
conditions, as there has been no showing that his 
disabilities have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
He alleges that he lost his job at Coachman Industries in 
Merlin, Oregon, due to the severity of his service-connected 
disabilities, but he has not submitted any documentary 
evidence, such as a letter from his former employer, to 
substantiate this allegation.  Also, although the VA 
orthopedic physician who examined the veteran in April 1996 
and June 1997 indicated that he "has become a very poor 
candidate for the heavier types of work because of [his] 
multiple orthopedic problems," the examiner went on to note 
that the veteran is not precluded from securing and 
maintaining other forms of substantially gainful employment-
provided that the jobs are of a more sedentary nature (i.e., 
encompassing "relatively light work that is mostly sitting" 
and giving him ample opportunities to "change position as 
needed for comfort").  In this regard, the veteran indicated 
that he already has applied for vocational rehabilitation 
training offered by VA.  There also is no medical evidence 
suggesting that his service-connected disabilities have 
necessitated frequent periods of hospitalization (he has not 
been hospitalized for any of his disabilities since service), 
or that they otherwise have rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An initial 20 percent rating for the T11 fracture residuals 
is granted, subject to the laws and regulations governing the 
payment of VA monetary benefits; a higher rating is denied.

An initial 20 percent rating for the right shoulder 
disability is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits; a higher 
rating is denied.

The claim for an initial rating higher than 10 percent for 
the left hip disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

